'Bussell, C. J.
The Southern Life Insurance Company issued a policy of insurance on the life of Dr. W. G. Allen, payable to his estate, and he executed certain notes payable to the company for the premiums. When the first note fell due he wrote a letter to the company, or its authorized agent, stating his inability to pay the notes and asking that they be returned to him. He died with*731out paying the notes. Yery shortly before or after his death certain friends of his tendered payment, -which was refused. He had been employed by the insurance company as an examining physician, and also aided in soliciting insurance business. A few months after his death, and after his wife, who had qualified as administratrix of his estate, had forwarded proofs of death, an agent of the company visited her and asserted that the policy was void, and declined to pay it, but stated that in view of Dr. Allen’s services to the company, the company was willing to give her a thousand dollars, to be used solely for the benefit of herself and of her infant daughter. According to her testimony, she signed the receipt in blank on the policy, and accepted the thousand dollars as a gift. There was introduced in evidence, however, a receipt stipulating that one of the considerations of the payment was the release of the company from all further liability upon the policy, which was for five thousand dollars. It also appeared from the writings that the company disclaimed any legal liability, and that the thousand dollars was paid to Mrs. Allen for the use of herself and of her infant daughter in consideration of services of her deceased husband. The thousand-dollar check which was delivered to Mrs. Allen by McQueen, the agent of the company, was deposited to the credit of Mrs. Allen’s individual account with the Pitts Banking Company. The Pitts Banking Company and L. 0. Benton were the sureties upon Mrs. Allen’s bond as administratrix. Shortly after the deposit of the thousand dollars, the Pitts Banking Company (having been notified by A. W. Allen, the plaintiff in this suit — plaintiff in error here — that the banking company would be held liable as one of the sureties upon Mrs. Allen’s bond for the thousand dollars which had been paid to her by the insurance company) made a contract with her, by the terms of which it was agreed that the thousand dollars thus deposited should not be withdrawn from the bank until the sureties upon her bond were relieved. The deposit of the check was made on July 16, 1907. In 1909 the administration of the estate was removed, in compliance with the provisions of section 4096 of the Civil Code, from the court of ordinary of Appling county, where the letters originally issued, to the court of ordinary of Wilcox county, and a new bond, with different sureties, was given. Thereafter the thousand dollars was turned over to Mrs. Allen. The present action is on the orig*732inal bond. Mrs. Allen insisted all the time and on the trial that the thousand dollars was a donation to herself and her daughter individually; and it appears that after the alleged gift, acting upon the advice of counsel, she brought an action as administratrix, upon the policy of life insurance, which action, after being transferred to the United States court, was compromised, with the consent of the ordinary and.of counsel for the present plaintiff, for the sum of one thousand dollars, which she accounted for as administratrix. There is conflict as to whether the thousand dollars paid to her was a gift, and the question naturally arises whether, even if it were a gift and even if the policy, by its terms, were void, the administratrix can be permitted, after having collected funds by means of the possession of the policy, to hold the funds otherwise than for the benefit of the estate of which she is the representative. But waiving all these questions, it seems clear to us that the court did not err in overruling the motion for a new trial as to the sureties, for the simple reason that the sureties, under the uncontradicted evidence, were relieved by reason of the fact that one of them held the fund of one thousand dollars for the administratrix, who could not confiscate it, even if she had desired to do so, until the sureties upon the bond had been discharged by the removal of the administration to Wilcox county and the giving of a new valid bond. Civil Code, § 4100. There is no dispute whatever that the thousand dollars, by agreement between the administratrix and the Pitts Banking Company remained untouched for nearly two years, and was never paid out until after the Pitts Banking Company and Benton had by law been relieved as sureties.
The court granted a new trial as to the administratrix, but re.fused a new trial as to the sureties on the original bond. We think this was a correct judgment. Judgment affirmed.